 



Exhibit 10.1
BRISTOW GROUP INC.
FY 2007 Annual Incentive Compensation Plan
Plan Provisions
May 11, 2006
PURPOSE
To provide selected corporate officers and managers, subsidiary Presidents,
Directors and managers the opportunity to share in the improved performance of
the company by achieving specific corporate and business unit financial goals,
and key individual objectives.
Participants will be required to uphold and certify their performance of the
Company’s legal and ethical standards as described in the Code of Business
Integrity and the policies that support the Code; and shall use the Company’s
statement of Core Values as a guideline for the conduct of business and working
relationships.
ELIGIBILITY

  •   Selected Corporate Officers, Directors and Managers, and Subsidiary
Presidents, Directors, and Managers may be eligible to participate in the plan.
Participants are recommended by the CEO and approved by the Compensation
Committee.     •   Employees who are employed after the commencement of the Plan
year will be eligible to participate in the plan on a pro-rata basis for such
plan year.     •   Participants will be assigned to a specific eligibility
level. For each eligibility level an Entry, Target and Above Expectations
incentive award opportunity is defined as follows:

              Eligibility   Entry Award   Target Award   Maximum Award Level  
Opportunity   Opportunity   Opportunity (Salary Grades)   % of Base   % of Base
  % of Base E14-E16   11.25%   75%   150% E11-13   7.5%   50%   100% E9-10  
6.0%   40%   80% E7-8   4.5%   30%   60% E4-6   3.0%   20%   40% E3   2.25%  
15%   30% E1-2   1.5%   10%   20%

 



--------------------------------------------------------------------------------



 



KEY PERFORMANCE INDICATORS (KPI’S) AND WEIGHTS

  •   KPI’s are selected and weighted to give emphasis to performance for which
participants have the most direct control. KPI’s may vary among participants and
may change from year to year.     •   The Compensation Committee approves the
KPI’s and weights annually.     •   Participants assigned to a corporate-wide
position will be assigned financial performance measures related to the
corporation overall.     •   Participants assigned to a hemisphere-wide position
will be assigned financial performance measures related to the hemisphere and
the corporation overall.     •   Participants assigned to a specific business
unit position will be assigned financial performance measures related to the
business unit, the hemisphere, and the corporation overall.     •   All
participants will share in the overall performance of the corporation.     •  
All participants will be measured on the safety performance of the applicable
business unit, hemisphere, or corporation overall.     •   Each participant will
have an “individual performance” component, and will be evaluated based on
specific individual objectives (scorecard) and an overall performance evaluation
of their contribution to the organization.     •   Attachment I summarizes the
KPI’s and weights for each participant.     •   Each participant will receive an
individual Incentive Award Determination Worksheet that contains his or her
specific incentive award opportunity, KPI’s, and performance goals.     •  
Attachment I summarizes the eligibility level and KPI’s for each participant.

KPI DEFINITIONS
The following definitions will determine the calculation of each KPI.
Capital Employed — Capital Employed is measured as of the end of each fiscal
quarter. The Capital Employed used in ROCE calculations (see below) is the
average of the beginning Capital Employed and the Capital Employed at each
measurement date during a reward period (i.e. for FY 2007, the average of
Capital Employed at March 31, June 30, September 30 and December 31, 2006 and
March 31, 2007). Capital Employed for an SBU is calculated at each measurement
date as the FMV of all owned aircraft employed in the SBU plus the FMV of all
aircraft held for sale by the SBU plus the NBV of all non-cash working capital,
land, buildings and other assets, investments and goodwill attributable to the
SBU. Capital Employed for a Hemisphere or Corporate Entity is defined as the sum
of the Capital Employed by the SBUs comprising that Hemisphere or Corporate
Entity plus any other assets attributable to that Hemisphere or Corporate
Entity.
Consolidated Corporate EPS — Fully Diluted Earning per Share, determined in
accordance with generally accepted accounting principles.

 



--------------------------------------------------------------------------------



 



Corporate EBITDA Return on Capital Employed — ROCE is defined as Earnings before
Interest, Taxes, Depreciation, and Amortization (EBITDA) divided by Bristow
consolidated Capital Employed for the associated period.
Business Unit EBITDA — Business Unit earnings before Interest, Taxes,
Depreciation, and Amortization, exclusive of inter-company lease revenue and
expense.
Business Unit EBITDA Return on Capital Employed — Business Unit ROCE is defined
as Business Unit Earnings before Interest, Taxes, Depreciation, and Amortization
(EBITDA) divided by the Business Unit’s Capital Employed for the plan year.
TRIR — TRIR is defined as the Bristow Group consolidated or SBU Total Recordable
Incident Rate (TRIR) for the fiscal year compared to the most recent finalized
TRIR for the International Association of Drilling Contractors (IADC) world
offshore activities. If during the plan year any organization experiences any
fatality in ground or air operations, the incentive award for this performance
component will be zero for all individuals in the organization in which the
fatality occurs, subject to review and final determination by the Corporate
Accident Review Committee.
LTA Rate — LTA Rate is defined as the number of Lost Time Accidents per 200,000
labor hours incurred by Bristow Group or an SBU. Lost Time Accidents are defined
as chronicled in safety measurements for the International Association of
Drilling Contractors (IADC). If during the plan year any organization
experiences any fatality in ground or air operations, the incentive award for
this performance component will be zero for all individuals in the organization
in which the fatality occurs, subject to review and final determination by the
Corporate Accident Review Committee.
Flight Accident Rate — Flight accident rate is defined as the number of Flight
Accidents per 100,000 flight hours by Bristow Group or an SBU. Flight accidents
are defined by the International Civil Aviation Organizations (ICAO) Annex 13
and are in compliance with the NTSB and CAA definitions. If during the plan year
any organization experiences any fatality in ground or air operations, the
incentive award for this performance component will be zero for all individuals
in the organization in which the fatality occurs, subject to review and final
determination by the Corporate Accident Review Committee.
Individual Performance — Individual performance will relate specifically to the
individual. Each individual participant should be evaluated on individual
objectives (Scorecard) that have been defined at the beginning of the plan year
and an overall performance evaluation of the individual’s contributions during
the year. The level of award for this component is at management discretion with
approval of the Compensation Committee.
PERFORMANCE GOALS

  •   For each performance measure, goals for the Entry, Target, and Above
Expectations level of performance will be established.     •   For FY’07 target
performance is set at the “base-case” budget for the year. Entry performance is
set at 80% of budget and Above Expectations performance is set at 130% of
budget.     •   Financial performance goals are based on the Board approved
Corporate and Business Unit operating budgets.     •   Individual objectives are
determined based on the individual’s ability to directly impact the outcome and
an overall assessment of the individual’s contributions. The Compensation

 



--------------------------------------------------------------------------------



 



      Committee is responsible to evaluate the individual performance of the CEO
and approve the CEO’s performance assessments of all other participants.     •  
The Compensation Committee reserves the right to adjust performance goals (up or
down) for significant acquisitions or divestitures that were not contemplated
when the performance goals were initially set.     •   The non-discretionary
performance goals for FY’07 are as follows:

              BRISTOW CONSOLIDATED
Key Performance Indicator (KPI)   Threshold Goal   Target Goal   Above
Expectations Goal EPS   Base Case Budget less 20%   Base Case Budget   Base Case
Budget plus 30% EBITDA   Base Case Budget less 20%   Base Case Budget   Base
Case Budget plus 30% ROCE   Base Case Budget less 20%   Base Case Budget   Base
Case Budget plus 30% SBU EBITDA ($ millions)
Western Hemisphere   Base Case Budget less 20%   Base Case Budget   Base Case
Budget plus 30% North American SBU   Base Case Budget less 20%   Base Case
Budget   Base Case Budget plus 30% South American SBU   Base Case Budget less
20%   Base Case Budget   Base Case Budget plus 30% Eastern Hemisphere   Base
Case Budget less 20%   Base Case Budget   Base Case Budget plus 30% Other
International SBU   Base Case Budget less 20%   Base Case Budget   Base Case
Budget plus 30% Europe SBU   Base Case Budget less 20%   Base Case Budget   Base
Case Budget plus 30% W. Africa SBU   Base Case Budget less 20%   Base Case
Budget   Base Case Budget plus 30% Southeast Asia SBU   Base Case Budget less
20%   Base Case Budget   Base Case Budget plus 30% GPM   Base Case Budget less
20%   Base Case Budget   Base Case Budget plus 30% SBU ROCE
Western Hemisphere   Base Case Budget less 20%   Base Case Budget   Base Case
Budget plus 30% North American SBU   Base Case Budget less 20%   Base Case
Budget   Base Case Budget plus 30% South American SBU   Base Case Budget less
20%   Base Case Budget   Base Case Budget plus 30% Eastern Hemisphere   Base
Case Budget less 20%   Base Case Budget   Base Case Budget plus 30% Other
International SBU   Base Case Budget less 20%   Base Case Budget   Base Case
Budget plus 30% Europe SBU   Base Case Budget less 20%   Base Case Budget   Base
Case Budget plus 30% W. Africa SBU   Base Case Budget less 20%   Base Case
Budget   Base Case Budget plus 30% Southeast Asia SBU   Base Case Budget less
20%   Base Case Budget   Base Case Budget plus 30% GPM   Base Case Budget less
20%   Base Case Budget   Base Case Budget plus 30% SAFETY
TRIR (per 200,000 hours)   Base Case TRIR plus 20%   Base Case TRIR   Base Case
TRIR less thirty % Flight Accident Rate (per
100,000 hours)   Base Case FAR plus 20%   Base Case FAR   Base Case FAR less
thirty % LTA Rate (per 200,000 hours)   Base Case LTA plus 20%   Base Case LTA  
Base Case LTA less thirty %

 



--------------------------------------------------------------------------------



 



  •   Eastern and Western Hemisphere and their respective business units’ safety
awards are based on achieving Flight Accident Rate (50%) and LTA (50%)
objectives.     •   SBU safety awards are based on achieving objectives at the
SBU (50%) and for Bristow Group, Inc. (50%).     •   GPM safety awards are based
on achieving TRIR (50%) and LTA Rate (50%).     •   Corporate safety awards are
based on achieving Flight Accident Rate (33.33%), LTA Rate (33.33%), and TRIR
(33.33%)

DETERMINING THE ANNUAL INCENTIVE AWARD

  •   Once the FY 2007 plan year has been completed, the financial performance
of the corporation and each business unit will be determined. For each financial
performance measure the performance level will be determined based on the
standards established at the beginning of the plan year. Interpolation will be
used between Entry and Target, and Target and Above Expectations.     •   Each
participant will meet with his or her supervisor to evaluate the results
achieved for each individual objective. The performance level for the individual
component will be determined between Entry and Above Expectations based on the
standards established at the beginning of the plan year and management’s
assessment.     •   The actual incentive award earned by each participant will
be the sum of the incentive award earned for each applicable performance
measure.     •   Incentive Awards will be paid as soon as practical after the
end of the plan year and completion and certification of the outside audit of
financial results. Awards will be made no later than 75 days after the end of
the fiscal year. A participant must be employed on the date awards are paid in
order to receive an award.     •   An individual will not receive his/her
incentive award until they have signed a certification of performance under the
Code of Business Integrity. The Company may recover the incentive award if it is
found that the certification was signed with the knowledge of, or participation
in, a prohibited act.

ADMINISTRATION OF PLAN

  •   The Compensation Committee approves the plan, with day-to-day
responsibility for administration delegated to management. The Committee will
interpret the plan and make appropriate adjustments as necessary. All
interpretations made by the Committee are final.     •   The Compensation
Committee will approve in advance of the plan year the participants, performance
measures and weights, and the performance goals for each participant.     •  
The Compensation Committee will certify the performance results of the company
and the total incentive awards paid at the end of the plan year.     •   The
incentive awards for the year will be accrued and charged as an expense, before
determining the financial performance under the plan.

 



--------------------------------------------------------------------------------



 



  •   Participants whose employment is terminated for any reason other than
death, disability, normal retirement, or “without cause” prior to payment of
incentive awards will not be eligible to receive an award.     •   Participants
whose employment is terminated for reason of death, disability, normal
retirement, or “without cause” may be eligible for a pro-rated award at the
recommendation of management, and approval by the Compensation Committee.     •
  The Committee, in its sole discretion, may make special incentive awards to
any individual in order to recognize special performance or contributions.

 